Atkinson, J.
1. Where upon the trial of an action brought by an employee against his employer, for damages alleged to have been caused by the defendant’s negligence, in that another employee of the defendant, without warning to the plaintiff, started a machine to running at which plaintiff was at work, while plaintiff’s hand was in a position to be injured by the running of the machine, the defendant expressly admitted that the employee who started the machine was the vice-principal of the defendant, and that his act was the act of the defendant, the court did not err in omitting to instruct the jury as to the doctrine of fellow-servants.
2. The evidence did not authorize an instruction that “Where there was two ways to do a thing, and the injured party selected that way which was the most dangerous, there could be no recovery,” and there was no error in omitting to so instruct the jury.
3. It was not error to charge “that those things which are admitted to be true in the defendant’s answer need not be proven.”
4. The ground of a motion for new trial, “that the charge taken as a whole doesn’t cover the issues of the case, as made by the evidence, and the law applicable thereto,” was not a sufficient assignment of error, in that it failed to specify what issue or issues were not covered by the charge.
5. There was evidence to support the verdict, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.